Citation Nr: 1002633	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for the purpose of receiving burial benefits 
at the service-connected death allowance rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1967.  He died on December [redacted], 2003.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, at the time of the aforementioned 
rating decision in January 2004, the RO granted Dependency 
and Indemnity Compensation Benefits under the provisions of 
38 U.S.C.A. § 1318(b) (West 2002 and Supp. 2009).

This case was previously before the Board in September 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2003.  According to the 
Certificate of Death, the immediate cause of the Veteran's 
death was acute myocardial infarction.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder, evaluated as 
100 percent disabling, and tinea pedis, evaluated as 
noncompensably disabling.

3.  With the resolution of all reasonable doubt in his favor, 
the medical evidence of record demonstrates that the 
Veteran's service-connected posttraumatic stress disorder 
contributed materially to the development of coronary artery 
(i.e., ischemic) heart disease, which ultimately lead to his 
death from a fatal myocardial infarction.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  the appellant's multiple 
contentions, as well as service treatment records, and both 
VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The appellant (the widow of the Veteran) seeks entitlement to 
service-connected burial benefits.  In pertinent part, it is 
contended that service-connected posttraumatic stress 
disorder (for which the Veteran was in receipt of a 100 
percent schedular evaluation at the time of his death) caused 
or contributed substantially or materially to hypertension 
and heart disease leading to a fatal myocardial infarction.

In that regard, in order to establish service connection for 
the cause of the Veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).  There 
are primary causes of death, which, by their very nature, are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

In the present case, a review of the record discloses that 
the Veteran died on December [redacted], 2003.  According to the 
Certificate of Death, the immediate cause of the Veteran's 
death was acute myocardial infarction.  At the time of death, 
service connection was in effect for posttraumatic stress 
disorder, evaluated as 100 percent disabling, and tinea 
pedis, evaluated as noncompensably disabling.

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of cardiovascular disease, including coronary 
artery disease and hypertension.  In point of fact, the 
earliest clinical indication of the presence of hypertension 
is revealed by a VA record of hospitalization dated in 
December 1984/January 1985, more than 17 years following the 
Veteran's discharge from service, at which time there was 
noted the presence of mild essential hypertension.  Coronary 
artery disease/myocardial infarction was similarly first 
noted many years following the Veteran's discharge from 
service, as evidenced by treatment for a myocardial 
infarction in 1993.  Significantly, the Veteran apparently 
suffered a second myocardial infarction in 2001, at which 
time he underwent the surgical implantation of a 
pacemaker/defibrillator.

The Board acknowledges that, as noted above, the first 
evidence of coronary artery disease and/or myocardial 
infarction is at a point in time many years following the 
Veteran's discharge from service.  Nonetheless, following a 
review of the Veteran's entire claims folder in September 
2009, a VA staff physician offered his opinion that, 
notwithstanding the contributory factors of gender, 
inheritance, hypertension, tobacco and ethanol abuse, and 
dyslipidemia, "the Veteran's posttraumatic stress disorder as 
likely as not contributed (though to a lesser extent) to his 
fatal acute myocardial infarction."  Moreover, a VA 
cardiologist, following an indepth review of the Veteran's 
medical chart and medical records in October 2009, offered 
his opinion that, notwithstanding the Veteran's "multiple 
serious risk factors" (including hypertension, tobacco use, 
hyperlipidemia, gender, depression, and medical 
noncompliance), his "cardiac complications (were) as likely 
as not related to his posttraumatic stress disorder, even 
though (that) contribution might be less than 50 percent."

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the Veteran's favor, the Board is of the 
opinion that the Veteran's service-connected posttraumatic 
stress disorder at least to some extent contributed his 
coronary artery disease and fatal myocardial infarction.  
That is, it aided or lent assistance to the production of the 
Veteran's demise.  Accordingly, service connection for the 
cause of the Veteran's death for the purpose of receiving 
burial benefits at the service-connected death allowance rate 
is in order.

In reaching this determination, the Board acknowledges that 
the Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, in view of the favorable disposition in 
this case, the Board is of the opinion that any further 
discussion of the VCAA-imposed duties to notify and assist 
the appellant has been rendered moot.


ORDER

Service connection for the cause of the Veteran's death for 
the purpose of receiving burial benefits at the service-
connected death allowance rate is granted.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


